 
 
IV 
108th CONGRESS
2d Session
H. RES. 617 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2004 
Ms. Ros-Lehtinen (for herself, Mr. Pence, Mrs. Jo Ann Davis of Virginia, Mr. McCotter, Mr. Crowley, Mr. Blunt, and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing support for the accession of Israel to the Organization for Economic Co-operation and Development (OECD). 
 
Whereas Israel has been trying to join the Organization for Economic Co-operation and Development (OECD) since 2000, when it met the OECD’s membership requirements relating to industrial and per-capita product criteria; 
Whereas Israeli Foreign Minister Silvan Shalom and Finance Minister Binyamin Netanyahu recently sent a joint letter to the foreign and finance ministers of the 30 member countries of the OECD, stating that Israel's involvement as a non-member country in the OECD's various committees is increasing, and that Israel meets the economic and institutional criteria required to join the OECD; 
Whereas Israel was recently asked to take part in the OECD’s Insurance and Commerce Committees; 
Whereas membership in the OECD could enhance Israel’s status on the global market and within international financial institutions, lowering the risk factor on foreign loans to Israel; 
Whereas Israel’s economic and technological standing could potentially benefit OECD member countries in the science and technology, including high-technology, sectors; 
Whereas in 2003, the World Economic Forum ranked Israel 20th out of 102 countries in its Growth Competitiveness Index, and the World Economic Forum’s Technology Index ranked Israel 9th, before Canada (11th), Norway (13th), Germany (14th), the United Kingdom (16th), and the Netherlands (18th); and 
Whereas Israel is carrying out far reaching economic reforms based on the OECD’s recommendations with respect to taxes, labor, competition, capital markets, pension funds, energy, infrastructures, communications, and transport: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)Israel shares the commitment to democratic government and the market economy that is the foundation of the Organization for Economic Co-operation and Development (OECD); 
(2)Israel meets the OECD’s membership requirements and has been an active participant as a non-member country in various OECD activities, such as adherence to the OECD Declaration on International Investment and Multinational Enterprises; 
(3)the United States Government should support and advocate the accession of Israel to the OECD at the next meeting of the OECD, including through coordination of efforts with Mexico, Great Britain, and other countries supportive of Israel’s membership in the OECD; and 
(4)given the discriminatory policies against Israel in other international fora, Israel, upon accession to the OECD, should be afforded all the rights and privileges granted to all other member countries, including representation in the OECD’s Council, the governing body of the organization. 
 
